Mr. Justice Freeman delivered the opinion of the court. The report prepared by appellee, and for which he seeks to recover, is given in full in the abstract, where it occupies a little over a page. It is a statement of his examination of the patient, what the examination disclosed as to physical condition, and the medicine prescribed. Appellee states that he consulted certain medical works before making o the report, and spent from nine to ten hours in its preparation, which included going to the college and returning to his office or house. It is with difficulty conceivable that the preparation of such a mere statement of the case could necessarily require an examination of medical authorities, or consume so much of time. But, however that may be, the question before us is as to the value of the services rendered; this appellee is undoubtedly entitled to recover. There is no question as to the employment, nor that the service was rendered. But it is sought to recover for it as professional service upon the same basis as for medical or surgical work. Appellee himself says that a fair and reasonable fee would be, in his opinion, from one hundred to one hundred fifty dollars. This is, according to his testimony, upon the basis of expert professional services. And another physician called as a witness in behalf of appellee, testified evidently upon the same basis of value. It is apparent, however, from an examination of the report, that its preparation did not involve expert professional service. The professional service had been rendered two or three years before, when the patient was first received. The preparation of the report, while it contained the results of such professional services, was not, in itself, expert professional labor, calling for expert knowledge or medical or surgical skill. It is stated by appellee’s- counsel that he does not rest his cause upon any claim of account stated. Appellee might, of course, have made an agreement before he prepared or showed his report as to what his compensation should be. This was not done, and he can only recover now the fair value of the service actually rendered. In Dixon v. The People, 168 Ill. 179, on page 189, it is said that expert witnesses can not rest a claim to extra compensation upon the ground that their time is more valuable than the time of ordinary men. It would seem to follow that a physician or surgeon or lawyer can not sustain a claim for larger compensation than an ordinary man would be entitled to for the same service, upon the ground alone, that as an expert in his profession his time is more valuable than that of such ordinary man. The service voluntarily rendered is not, in other words, to be considered more valuable merely because of the greater value of the time of him who renders it, where no agreement is made beforehand as to the compensation to be paid. There is not sufficient evidence to enable us to act upon the suggestion of appellant’s counsel and enter judgment here, for such amount as appellee is entitled to recover. For the reasons indicated we are of opinion that testimony as to the value of appellee’s time as an expert professional man was improperly admitted. In view of this conclusion it is not necessary to consider other questions presented. The judgment of the County Court must be reversed and the cause remanded.